Exhibit 10.1


Archer‑Daniels‑Midland Company
2020 Incentive Compensation Plan


Performance Share Unit Award Terms and Conditions


These Terms and Conditions are part of a Performance Share Unit Award Agreement
(the “Agreement”) that governs a Performance Share Unit Award made to you as an
employee of Archer-Daniels-Midland Company (“ADM”) or one of its Affiliates
pursuant to the terms of the Company’s 2020 Incentive Compensation Plan (the
“Plan”). The Agreement consists of a notice of Performance Share Unit Award that
has been provided to you (the “Notice”), these Terms and Conditions (including
Appendix A to these Terms and Conditions (“Appendix A”)) and the applicable
terms of the Plan which are incorporated into the Agreement by reference,
including the definitions of capitalized terms contained in the Plan. In this
Agreement, the term “Company” refers to ADM and its Affiliates, unless the
context refers to the issuer of this Award or the Shares issued in settlement of
this Award, in which case the term refers to ADM.


Section 1.    Grant of Performance Share Unit Award. The grant of this
Performance Share Unit Award to you is effective as of the Date of Grant
specified in the Notice. This Performance Share Unit Award provides you a number
of Performance Share Units initially equal to the target number of Performance
Share Units specified in the Notice (the “Target Number of Units”). The number
of Performance Share Units that may actually be earned and become eligible to
vest pursuant to this Award can be between 0% and 200% of the Target Number of
Units, but may not under any circumstances exceed the maximum number of
Performance Share Units specified in the Notice (the “Maximum Number of Units”).
Each Performance Share Unit that is determined to have been earned as provided
in Appendix A and which thereafter vests represents the right to receive one
Share of the Company’s common stock. Prior to their settlement or forfeiture in
accordance with the terms of this Agreement, the Performance Share Units granted
to you shall be credited to an account in your name maintained by the Company.
This account shall be unfunded and maintained for bookkeeping purposes only,
with the Performance Share Units simply representing an unfunded and unsecured
obligation of the Company.


Section 2.    Rights of the Recipient.


(a)    No Shareholder Rights. The Performance Share Units granted pursuant to
this Award do not entitle you to any rights of a shareholder of the Company’s
common stock. Your rights with respect to the Performance Share Units shall
remain forfeitable at all times by you until satisfaction of the vesting
conditions set forth in Section 3.


(b)    Restrictions on Transfer. You shall not be entitled to transfer, sell,
pledge, alienate, hypothecate or assign the Performance Share Units or this
Award, except that in the event of your death, your estate shall be entitled to
the Shares represented by the earned and vested Performance Share Units. Any
attempt to otherwise transfer the Performance Share Units or this Award shall be
void. All rights with respect to the Performance Share Units and this Award
shall be available only to you during your lifetime, and thereafter to your
estate.


Section 3.    Vesting of Performance Share Units. Subject to the provisions of
Section 7 below, the Performance Share Units granted hereunder and your right to
receive Shares in settlement thereof shall vest (i) on the Scheduled Vesting
Date specified in Appendix A, but only if and to the extent that the Performance
Share Units have been determined by the Committee to have been earned in
accordance with Section 4 hereof during the Performance Period specified in
Appendix A (the “Performance Period”), and your status as an Employee has been
continuous since the Date of Grant, or (ii) at such earlier time and to the
extent specified in Section 6 (the Scheduled Vesting Date or such earlier
vesting date being referred to as the “Vesting Date”). Any outstanding
Performance Share Units granted under this Agreement that do not vest on the
applicable Vesting Date shall be forfeited.


Section 4.    Earned Units. Whether and to what degree the Performance Share
Units subject to this Award will have been earned as of the end of the
Performance Period will be determined by whether and to what degree the Company
has satisfied the applicable performance objective(s) for the Performance Period
as set forth in Appendix A, and whether and to what degree, if any, the
Committee has chosen to exercise its discretion to adjust the number of
Performance Share Units otherwise deemed to have been earned. You acknowledge
that the number of Performance Share Units deemed to have been earned based on
whether and to what degree the Company has satisfied the applicable performance
objective(s) for the Performance Period may be adjusted, including to zero, by
the Committee in its sole and absolute discretion based on such factors as the
Committee determines to be appropriate and/or advisable.


Section 5.    Settlement of Performance Share Units. Subject to the provisions
of Section 7, to the extent the Performance Share Units subject to this Award
vest in accordance with Section 3, the Company shall cause to be issued to you,
or to your estate in the event of your death, one share of its common stock in
payment and settlement of each vested Performance Share Unit. Except as
otherwise provided in Section 6 below, such issuance shall follow certification
by the Committee that the Company has satisfied the applicable performance
objective(s) as of the end of the Performance Period, and shall occur on or as
soon as administratively practicable after the Vesting Date, but no later than
the 15th day of the third calendar month after the Vesting Date, and you shall
have no power to affect the timing of such issuance. Such issuance shall be
evidenced by a stock certificate or appropriate entry on the books of the
Company or a duly authorized transfer agent of the Company, shall be subject to
the tax withholding provisions of Section 8, and shall be in complete settlement
and satisfaction of such vested Performance Share Units. If the Performance
Share Units that vest include a fractional Performance Share Unit, the Company
shall round the number of vested Performance Share Units to the nearest whole
unit prior to issuance of Shares as provided herein.  If the ownership of or
issuance of Shares to you as provided herein is not feasible due to applicable
exchange controls, securities or tax laws or other provisions of applicable law,
as determined by the Committee in its sole discretion, you or your legal
representative shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the Vesting Date) of the Shares otherwise issuable to you, net of
any amount required to satisfy withholding tax obligations as provided in
Section 8.


Section 6.    Effect of Termination of Service and Change of Control. If you
cease to be an Employee prior to the Scheduled Vesting Date under circumstances
other than as set forth in paragraphs 6(a) through 6(d), you shall immediately
forfeit all unvested Performance Share Units. To the extent any of paragraphs
6(a) through 6(d) is applicable to this Award, any unvested Performance Share
Units that do not vest on the applicable Vesting Date as provided therein shall
immediately be forfeited.


(a)    Retirement. If you cease to be an Employee by reason of your Retirement
prior to the Scheduled Vesting Date, then you will be entitled to have vest on
the Scheduled Vesting Date the number of Performance Share Units that would
otherwise have been determined to have been earned during the Performance Period
and vested in accordance with Appendix A if you had remained continuously
employed until the Scheduled Vesting Date.


(b)    Disability. If you cease to be an Employee by reason of your Disability
prior to the Scheduled Vesting Date, then you will be entitled to have vest on
the Scheduled Vesting Date the number of Performance Share Units that would
otherwise have been determined to have been earned during the Performance Period
and vested in accordance with Appendix A if you had remained continuously
employed until the Scheduled Vesting Date.


(c)    Death. If you cease to be an Employee as a result of your death prior to
the Scheduled Vesting Date, then you will be entitled to have vest as of the
date of your death a number of Performance Share Units equal to the sum of the
Target Number of Shares.


(d)    Change of Control. If a Change of Control occurs after the Date of Grant
but before the Scheduled Vesting Date and you continue to be an Employee to the
date of the Change of Control, then the following provisions shall apply:


(i)    Termination After a Change of Control. If, within 24 months after a
Change of Control (A) described in paragraphs (a) or (d) of Section 2.8 of the
Plan or (B) that constitutes a Business Combination as defined in paragraph (c)
of Section 2.8 of the Plan and in connection with which the surviving or
acquiring entity (or its parent entity) has continued, assumed or replaced this
Performance Share Unit Award, you cease to be an Employee due either to an
involuntary termination for reasons other than Cause (as defined in paragraph
7(b)) or a resignation for Good Reason (as defined in subparagraph 6(d)(v), then
the Performance Period will be truncated and will end as of the end of the
Company’s most recently completed fiscal year prior to the date you cease to be
an Employee, and you will be entitled to have vest as of the date of such
employment termination a number of Performance Share Units determined as
provided in subparagraph 6(d)(iv).


(ii)    Award Not Continued, Assumed or Replaced. If this Performance Share Unit
Award is not continued, assumed or replaced in connection with a Change of
Control that constitutes a Business Combination as contemplated by clause (B) of
subparagraph 6(d)(i), or if a Change of Control described in paragraph (b) of
Section 2.8 of the Plan occurs, then the Performance Period will be truncated
and will end as of the end of the Company’s most recently completed fiscal year
prior to the date of the Change of Control, and you will be entitled to have
vest as of the date of the Change of Control a number of Performance Share Units
determined as provided in subparagraph 6(d)(iv).


(iii)    Assumption or Replacement. For purposes of this paragraph 6(d), this
Performance Share Unit Award will be considered assumed or replaced if, in
connection with the Change of Control transaction and in a manner consistent
with Code Section 409A, either (i) the contractual obligations represented by
this Award are expressly assumed by the surviving or acquiring entity (or its
parent entity) with appropriate adjustments to the number and type of securities
subject to this Award and the applicable performance goals that preserves the
intrinsic value of this Award existing at the time of the Change of Control
transaction, or (ii) you have received a comparable performance share unit award
that preserves the intrinsic value of this Award existing at the time of the
Change of Control transaction and is subject to substantially similar terms and
conditions as this Award.


(iv)    Units Subject to Accelerated Vesting. The number of Performance Share
Units that would be subject to accelerated vesting pursuant to subparagraph
6(d)(i) or 6(d)(ii) will be equal to the greater of (A) the number of
Performance Share Units determined by the Committee to have been earned during
the truncated Performance Period, and (B) the Target Number of Units.


(v)    Good Reason. For purposes of this Agreement, “Good Reason” shall have the
meaning specified in your employment agreement with the Company; provided if you
are not a party to an employment agreement that contains such definition, then a
termination for “Good Reason” shall occur upon your resignation from employment
with the Company as a result of one or more of the following reasons: (i) the
Company materially reduces the amount of your base salary or cash bonus
opportunity (it being understood that the Committee shall have discretion to set
the Company’s and your personal performance targets to which the cash bonus will
be tied), (ii) a material diminution in your authority, duties or
responsibilities, or (iii) the Company changes your place of work (other than in
connection with a return to your home country upon the termination of a work
assignment in a different country) to a location more than fifty (50) miles from
your present place of work; provided, however, that the occurrence of any such
condition shall not constitute Good Reason unless (A) you provide written notice
to the Company of the existence of such condition not later than 60 days after
you know or reasonably should know of the existence of such condition, (B) the
Company fails to remedy such condition within 30 days after receipt of such
notice and (C) you resign due to the existence of such condition within 60 days
after the expiration of the remedial period described in clause (B) hereof.


Section 7.    Forfeiture of Award and Compensation Recovery.  


(a)    Forfeiture Conditions. Notwithstanding anything to the contrary in this
Agreement, if you cease to be an Employee because your employment is terminated
for “Cause” (as defined in paragraph 7(b)), or if you breach any restrictive
covenants applicable to you (including those contained in paragraph 7(c)), (i)
you shall immediately forfeit this Award and any right to receive Shares that
have not yet been issued pursuant to Section 5, and (ii) with respect to Shares
that have been issued pursuant to this Award (or the cash value thereof paid)
after the Vesting Date, either (A) you shall return such Shares to the Company,
or (B) you shall pay to the Company in cash an amount equal to the Fair Market
Value of such Shares as of the Vesting Date (or equal to the cash value
previously paid).
 
(b)    Definition of “Cause”. For purposes of this Section 7, “Cause” shall mean
the Company’s good faith determination that you have engaged in any act that
creates just cause for termination, which, without limiting the foregoing, shall
be deemed to include the following: (i) any act of dishonesty with respect to
your responsibilities as an Employee, embezzlement, misappropriation,
intentional fraud, or other violations of the law or similar conduct by you
involving the Company, (ii) any acts resulting in a conviction for, or plea of
guilty or nolo contendere to, a charge of commission of a felony,
(iii) misconduct resulting in injury to the Company, (iv) activities harmful to
the reputation of the Company, (v) a violation of Company operating guidelines
or policies, (vi) willful refusal to perform, or substantial disregard of, the
duties properly assigned to you, including failure to provide your Best Efforts
on behalf of the Company, (vi) a violation of any contractual, statutory or
common law duty of loyalty to the Company; (vii) any breach of your obligations
to the Company, including any confidentiality or non-disclosure obligations; or
(viii) any willful and/or gross misconduct by you that in the good faith
determination of the Company demonstrates unfitness to be an employee of the
Company, including the harassment of any employee or violation of any law,
regulation, or Company policies. “Best Efforts” shall mean that, during your
employment or relationship with the Company, you will devote your best efforts
to the performance of your duties and the advancement of the Company and shall
not engage in any other employment, profitable activities, or other pursuits
which would cause you to not devote your full attention to matters of the
Company during business hours, to disclose or utilize the Confidential
Information of the Company, or which would reflect adversely on the Company.


(c)    Restrictive Covenants. You agree that the covenants set forth in
subparagraph 7(c)(i) through (iii) are reasonable and necessary to protect the
legitimate interests of the Company and that you will abide by all provisions of
the Restrictive Covenants set forth in subparagraphs 7(c)(i) through (iii) below
for the respective time periods set forth therein.


(i)    Non-Disclosure and Return of Confidential Information. You have or will
be given access to and provided with sensitive, confidential, proprietary,
and/or trade secret information (collectively, “Confidential Information”) in
the course of your employment. Examples of Confidential Information include, but
are not limited to, inventions, new product or marketing plans, business
strategies and plans, merger and acquisition targets, financial and pricing
information, computer programs, source codes, models and databases, analytical
models, customer lists and information, and supplier and vendor lists and
information. “Confidential Information” does not include information that
lawfully is or becomes generally and publicly known outside of the Company, or
that has been independently developed and disclosed by others with proper
authority to do so, in each case other than through your breach of this
Agreement or breach by you or another person or entity of some other obligation
to the Company. You agree not to disclose or use Confidential Information,
either during or after your employment with the Company, except as necessary to
perform your duties or as the Company may consent in writing, and except as
required by applicable law or by subpoena in each case disclosed in advance to
the Company (subject to Section 7(c)(vii) below). You further agree to return
any and all Confidential Information and all other Company property, whether in
hard or electronic format, regardless of the location on which such information
or property may reside, no later than three (3) business days following the
termination of your employment or upon demand of the Company, if earlier.


(ii)    Non-Solicitation. During the time in which your Performance Share Units
shall vest and for one year after the Vesting Date under Section 3 (even if your
employment hereafter ends and your Performance Share Units are no longer
eligible for vesting), and subject to Section 7(c)(vi) below, you may not,
without the Company’s prior written consent, directly or indirectly, for you or
for any other person or entity, as agent, employee, officer, director,
consultant, owner, principal, partner, or shareholder, or in any other
individual or representative capacity:


(A)    Solicit any business competitive with the Company from any person or
entity who (a) was a Company provider or customer any time within the 12 months
prior to such actual or contemplated solicitation by or involving you (or, if
your employment with the Company has by then terminated, any time within the 12
months prior to such employment termination) and with whom you had direct or
indirect contact to further the Company’s business, or for whom you provided
services or supervised employees who provided those services, or about which you
received or had access to Confidential Information about the provider or
customer, or (b) was a prospective provider or customer the Company solicited
any time within the 12 months prior to such actual or contemplated solicitation
by or involving you (or, if your employment with the Company has by then
terminated, any time within the 12 months prior to such employment termination)
and with whom you had contact for the purposes of soliciting the person or
entity to become a provider or customer of the Company, or supervised employees
who had those contacts, or about which you received or had access to
Confidential Information about the prospective customer or provider.
(B)    Recruit or solicit any Company employee or consultant that you gained
knowledge of during your employment.
(C)    Induce or influence any Company employee or consultant that you gained
knowledge of during your employment to terminate his, her or its employment or
other relationship with the Company.
(D)    Assist anyone in any of the activities listed above.
(iii)    Non-Competition. During the time in which your Performance Share Units
shall vest and for one year after the Vesting Date under Section 3 (even if your
employment hereafter ends and your Performance Share Units are no longer
eligible for vesting), and subject to Section 7(c)(vi) below, you may not,
without the Company’s prior written consent, directly or indirectly, for you or
for any other person or entity, as agent, employee, officer, director,
consultant, owner, principal, partner or shareholder, or in any other individual
or representative capacity, anywhere in the Restricted Area:


(A)
Engage in or participate in any activity that is similar to those you performed
during the Look Back Period and/or likely to result in your use or disclosure of
the Company’s Confidential Information on behalf of any person or entity that
competes, directly or indirectly, with any Company product or service that you
engaged in, participated in, or had Confidential Information about during the
Look Back Period, including, but not limited to, any business engaged in any of
the following with respect to which you were involved or had responsibilities
during the Look Back Period or about which you received or had access to
Confidential Information: (i) the development and/or manufacture of products
which involve experimental and/or inventive work relating to the origination,
trading and/or processing of agricultural commodities, (ii) the development,
manufacture sourcing and/or supply of food and/or feed ingredients, flavoring,
ethanol, biodiesel, derivatives of agricultural feedstocks, enzymes, probiotics
and/or other biologically active compositions, and/or (iii) the operation of
grain elevators and/or crop origination and/or transportation networks; or



(B)    Assist anyone in any of the activities listed above.


(C)
“Restricted Area” means the geographic territory(ies) assigned to you by the
Company any time during the twenty-four months prior to such actual or
contemplated competitive activity (as described in subpart (A) and (B) above) by
or involving you (or, if your employment with the Company has by then
terminated, any time within the twenty-four months prior to such employment
termination) (“Look Back Period”) set by recognized geographic boundary used in
the Company’s business; and, if you have no such specifically assigned
geographic boundary then: (i) the geographic area in which you participated in
the Company’s business and/or about which you were provided access to
Confidential Information during the Look Back Period; and (ii) the state and
county where you reside. If you are employed by the Company in a research and/or
development capacity and/or if you are employed in a senior management position
then you are presumed to have participated in the Company’s business and/or had
Confidential Information about the Company’s business throughout the United
States. You are responsible for seeking clarification from the Company’s Human
Resources department if it is unclear to you at any time what the scope of the
Restricted Area is.

(D)
Nothing in this Section 7(c)(iii) prohibits you from passively owning not in
excess of 2% in the aggregate of any company’s stock or other ownership
interests that are publicly traded on any national or regional stock exchange.



(iv)    Certification of Compliance. Prior to the issuance of Shares, you may be
required to certify to the Company and provide such other evidence to the
Company as the Company may reasonably require that you have not engaged in any
activities that compete with the business operations of the Company since you
ceased to be an Employee due to Retirement or Disability.


(v)    Consideration and Voluntariness. You stipulate, acknowledge and agree
that: (A) your opportunity to enter into this Agreement is adequate
consideration to make the provisions of this Agreement, including, without
limitation Section 7(c), immediately binding and enforceable against you and you
agree not to assert otherwise; and (B) you are under no obligation (including as
a condition of initial or continued employment) to accept the Performance Share
Unit Award referenced herein with respect to which this Agreement is a
condition, and that your decision to accept and thus to execute this Agreement
as a condition of such Performance Share Unit Award is entirely knowing and
voluntary on your part in order to be eligible for the substantial benefit and
opportunities hereunder.


(vi)     Limitation on Post-Employment Restrictions. Unless the time period for
a restriction is extended by a Court as allowed under Section 17, the time
period for the restrictions in Section 7(c)(ii) and (iii) shall in no event
exceed two (2) years after any termination of your employment.


(vii)     Protected Conduct. Nothing in this Agreement prohibits you from
reporting or filing a charge or complaint regarding an event that you in good
faith believe is or may be a violation of law (including concerning alleged or
suspected criminal conduct or unlawful employment practices such as
discrimination, harassment or retaliation) to or with a federal, state, local or
other governmental agency or regulatory entity (such as the Securities and
Exchange Commission, the Equal Employment Opportunity Commission (or state or
local equivalent), or the Department of Labor), requires notice to or approval
from the Company before doing so, or prohibits you from communicating with or
cooperating in an investigation conducted by such a government agency or
regulatory entity. This may include a disclosure of trade secret information
provided that it must comply with the restrictions in the Defend Trade Secrets
Act of 2016 (DTSA).


(d)    Compensation Recovery Policy. In addition to those provisions contained
within paragraphs 7(a) through 7(c), to the extent that this Award and any
compensation associated therewith is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, this Award and any compensation associated therewith shall be
subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 8.    Withholding of Taxes. You shall be responsible for the payment of
any withholding taxes upon the occurrence of any event in connection with the
Award (for example, vesting or issuance of Shares in settlement of Performance
Share Units) that the Company determines may result in any tax withholding
obligation, including any social security obligation. The delivery of Shares in
settlement of Performance Share Units shall be conditioned upon the prior
payment by you, or the establishment of arrangements satisfactory to the Company
for the payment by you, of all such withholding tax obligations. You hereby
authorize the Company to withhold from salary or other amounts owed to you any
sums required to satisfy withholding tax obligations in connection with the
Award.  As contemplated by Section 17.2 of the Plan, you may elect to satisfy
such withholding tax obligations by delivering Shares you already own or by
having the Company retain a portion of the Shares that would otherwise be issued
to you in settlement of the Performance Share Units by notifying the Company of
such election prior to the Vesting Date. If payment of withholding tax
obligations, or satisfactory payment arrangements, are not made on a timely
basis, the Company may instruct an authorized broker to sell such number of
Shares subject to the Award as are equal in value to the tax withholding
obligations prior to the issuance of any Shares to you.


Section 9.    Securities Law Compliance. No Shares shall be delivered upon the
vesting of any Performance Share Units unless and until the Company and/or you
shall have complied with all applicable federal, state or foreign registration,
listing and/or qualification requirements and all other requirements of law or
of any regulatory agencies having jurisdiction, unless the Committee has
received evidence satisfactory to it that you may acquire such shares pursuant
to an exemption from registration under the applicable securities laws.  Any
determination in this connection by the Committee shall be final, binding, and
conclusive.  The Company reserves the right to legend any Share certificate or
book entry, conditioning sales of such Shares upon compliance with applicable
federal and state securities laws and regulations.


Section 10.    No Rights as Employee or Consultant. Nothing in this Agreement or
this Award shall confer upon you any right to continue as an Employee or
consultant of the Company, or to interfere in any way with the right of you or
the Company to terminate your employment or other service at any time. This
Agreement shall survive any such termination in accordance with its terms and
conditions.


Section 11.    Adjustments. If at any time while this Award is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.7 of the Plan, the number of Performance Share Units and the number and kind
of securities that may be issued in respect of such Units shall be adjusted in
accordance with the provisions of the Plan.


Section 12.    Notices. Any notice hereunder by you shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Secretary of the Company at the Company’s office at 77 West
Wacker Drive, Suite 4600, Chicago, Illinois 60601 or at such other address as
the Company may designate by notice to you.  Any notice hereunder by the Company
shall be given to you in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as you may have on file with the Company.


Section 13.    Construction. The construction of the Notice and these Terms and
Conditions (including Appendix A) is vested in the Committee, and the
Committee’s construction shall be final and conclusive. The Notice and these
Terms and Conditions are subject to the provisions of the Plan, and to all
interpretations, rules and regulations which may, from time to time, be adopted
and promulgated by the Committee pursuant to the Plan. If there is any conflict
between the provisions of the Notice and these Terms and Conditions on the one
hand and the Plan on the other hand, the provisions of the Plan will govern.


Section 14.     Governing Law and Venue.  This Agreement, the parties’
performance hereunder, and the relationship between them shall be governed by,
construed, and enforced in accordance with the laws of the State of Illinois,
without giving effect to the choice of law principles thereof. The parties
expressly agree that any action relating to or arising out of this Agreement
shall take place exclusively in the State of Illinois, and you consent to the
jurisdiction of the federal and/or state courts in Illinois. You further consent
to personal jurisdiction and venue in both such courts and to service of process
by United States Mail or express courier service in any such action.


Section 15.    Binding Effect. This Agreement will be binding in all respects on
your heirs, representatives, successors and permitted assigns (if any), and on
the successors and assigns of the Company.


Section 16.    Remedies. The parties expressly agree that the forfeiture and
repayment obligations contained within Section 7 do not constitute the Company’s
exclusive remedy for your violation of subparagraph 7(c). The Company may seek
any additional legal or equitable remedy, including injunctive relief, for any
such violation of that provision. You acknowledge and agree that any breach of
subparagraph 7(c) will result in immediate and irreparable harm to the Company
for which damages alone are an inadequate remedy and cannot readily be
calculated. Accordingly, in the event of any actual or threatened violation of
subparagraph 7(c), the parties expressly agree that the Company shall be
entitled to obtain and enforce immediately temporary restraining orders,
preliminary injunctions and final injunctions without the posting of a bond
enjoining such breach or threatened breach.


Section 17.    Miscellaneous.


(a)    Amendment, Waiver; Severability; Other Agreements; Headings. No waiver of
any breach of any provision of this Agreement by the Company shall be effective
unless it is in writing and no waiver shall be construed to be a waiver of any
succeeding breach or as a modification of any provision of this Agreement. The
provisions of this Agreement shall be severable and if any provision of this
Agreement is found by any court to be unenforceable, in whole or in part, the
remainder of this Agreement shall nevertheless be enforceable and binding on the
parties. You also agree that the court may, and it is the parties’ intent and
agreement that it shall, modify any invalid, overbroad or unenforceable term of
this Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, you acknowledge and agree that you have not, will not,
and cannot rely on any representations not expressly made herein. The terms of
this Agreement shall not be amended by you or the Company except by the express
written consent of both you and the Company, subject to the terms of the Plan
including Section 16.2 thereof. For avoidance of doubt, nothing in this
Agreement shall limit, restrict or supersede any obligations to the Company
(including without limitation with respect to fiduciary duties, non-competition,
non-solicitation, intellectual property, confidentiality, forfeiture, repayment
or recoupment) that you have or may have pursuant to any other law (including
common law), agreement or plan, all of which shall continue in full force and
effect in accordance with their respective terms. The paragraph headings in this
Agreement are for convenience of reference and in no way define, limit or affect
the meaning of this Agreement.


(b)    Assignment and Transfer of Employment. The rights and/or obligations
herein may only be assigned by the Company (except as otherwise expressly set
forth herein), may be done without your consent and shall bind and inure to the
benefit of the Company, its successors and assigns. If the Company makes any
assignment of the rights and/or obligations herein or transfers your employment
or relationship within the Company, you agree that this Agreement shall remain
binding upon you.


(c)    Acceptance. You agree that this Agreement is accepted by you through your
original, electronic or facsimile signature. You further agree that the Company
is deemed to have accepted this Agreement as evidenced by your receipt of the
Notice of Performance Share Units.


(d)    Third Party Beneficiaries. This Agreement is intended to benefit each and
every Subsidiary, Affiliate, or business unit of the Company for which you
perform services, for which you have customer contacts, or about which you
receive Confidential Information and may be enforced by any such entity. You
agree and intend to create a direct, consequential benefit to the Company
regardless of the Company entity with which you are affiliated on the last day
of your employment or relationship with the Company.


(e)    Attorney’s Fees Recovery by the Company. You expressly agree that, in the
event of any breach or threatened breach of any provision of Section 7(c): (i)
you hereby agree to and shall reimburse the Company for, and the Company shall
be entitled to recovery of, its attorneys’ fees and expenses (including not only
the costs of court, but also expert fees, travel expenses, and other expenses
incurred) incurred in enforcing its rights under this Agreement; and (ii) the
Company also will be entitled to all remedies that may be awarded by a court of
competent jurisdiction, and any other legal or equitable relief allowed by law.




By indicating your acceptance of this Performance Share Unit Award, you agree to
all the terms and conditions described above and contained in the Notice and in
the Plan document.






1